Citation Nr: 0814857	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO. 04-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel wound of the right arm (major).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued the 10 percent rating 
for residuals of shrapnel wound of the right arm (major).

In an August 2005 decision, the Board denied the veteran's 
claim for a rating in excess of 10 percent for shrapnel wound 
of the right arm (major). The veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court). In December 2006, Counsel for the VA Secretary and 
the veteran filed a Joint Motion to Vacate the August 2005 
Board decision and Remand the appeal to the Board. In an 
Order dated in January 2007, the Court granted this motion, 
vacating the August 2005 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Order.

In June 2007, the Board remanded the issue on appeal to the 
RO for action consistent with the December 2006 Joint Motion. 
The RO completed all requested actions and returned the 
appeal to the Board.


FINDING OF FACT

The veteran, without demonstrating good cause, did not report 
for a VA examination scheduled in February 2008, in 
conjunction with his claim on appeal; a comprehensive medical 
examination is necessary to determine entitlement to an 
increased rating for the veteran's residuals of a shrapnel 
wound of the right arm (major).




CONCLUSION OF LAW

Inasmuch as the veteran failed to appear for a scheduled 
examination, the criteria for a rating in excess of 10 
percent for residuals of a shrapnel wound of the right arm 
(major) have not been met. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.655, 4.73, Diagnostic Code 5307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in July 2007, after the initial 
adjudication of the veteran's claim. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The letter also 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Although the veteran 
received VCAA notice after the original adjudication of his 
claim, he is not shown to be prejudiced by the timing of 
VCAA-compliant notice, as the RO readjudicated his claim in a 
February 2008 supplemental statement of the case (SSOC). See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The July 2007 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran in a May 2003 
statement, August 2003 notice of disagreement (NOD), April 
2004 substantive appeal, September 2007 statement, and during 
the July 2003 VA examination, in which a description was made 
as to the effect of the service-connected disability on his 
daily life. These statements indicate an awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation. Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." Vazquez-Flores, 22 Vet. App. 
at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). In addition, the July 2007 letter informed the 
veteran that a disability rating would be based in part on 
the impact of the veteran's condition and his symptoms on 
employment. Further, the letter stated that evidence that 
would be used to establish a disability rating included VA 
treatment records, Social Security determinations, statements 
from employers regarding job performance and lost time, and 
lay statements from others that have witnessed his condition. 
Hence, the showing of actual knowledge and notification to 
the veteran satisfies the first and fourth requirements of 
Vazquez-Flores.

Finally, the July 2003 rating decision includes a discussion 
of the rating criteria used in the present case, and this 
criteria was set forth in further detail in the April 2004 
SOC. The veteran was accordingly made well aware of the 
requirements for an increased rating pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirements of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and a 
report of VA examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his residuals of a shrapnel wound 
of the right arm (major) are more severe than the current 
evaluation reflects. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the veteran's claim must be denied as the 
evidence of record is inadequate to rate the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Although the present level of disability is of primary 
concern to the Board's evaluation of the claim, service 
medical records show that the veteran sustained a shrapnel 
wound of the right arm, entry medial, exit lateral, mild, in 
July 1944 in Normandy, France. The wound was described as a 
perforating through and through wound of the right upper arm. 
The veteran complained of weakness of the right arm 
apparently one week prior to his injury. He had inconsistent 
type of anesthesia to touch and pinprick beginning about 
three inches above the elbow. The impression was hysteria or 
malingering. X-rays of the right arm after injury showed 
foreign bodies 2 mm by 2 mm, 8 inches above the elbow joint 
in the soft tissue. There was no evidence of fracture. The 
veteran was to be transferred as a slightly wounded case. Two 
days later, the medical records show that he was not 
transferred but treated with massage and physiotherapy. Upon 
separation examination in December 1945, the examination 
report indicated that the veteran sustained a shrapnel wound, 
right arm, in combat, June 1944, no sequelae.

After service, the veteran underwent VA examination in 
January 1948. It was shown that he had an arm condition that 
had its onset in service. The medical history showed that 
there had been no medical treatment or hospitalization since 
service discharge. X-ray examination of the right humerus 
showed pin-head sized foreign bodies in the middle third of 
the humerus in the outer aspect. The examiner indicated that 
he did not believe these were large enough to be of clinical 
significance and the bony structures appeared to be intact 
throughout.

Physical examination showed a small scar about the 
circumference of a dime on the medial lateral aspect of his 
right arm at a level of the upper part of the medial third 
(point of entrance). The scar was not adherent, tender, and 
had no keloid formation or retraction. About 2 inches below 
that scar on the posterior part of the arm was another scar 
the size of a navy bean that was not tender, was freely 
movable, not adherent, and had no keloid formation. On the 
lateral part of the arm, corresponding in line to the 
shrapnel, on moderate palpation, the tissue rather deep in 
the arm felt granular and was moderately tender. The granular 
feeling of the tissue was over a circumference of about 1/2 
inch. This, according to the examiner, was due to slight 
muscle injury in the area, from the shrapnel. The diagnosis 
was shrapnel wound of the right arm.

In connection with the instant claim, the veteran underwent 
VA examination in July 2003. The veteran was described as 
right handed. The injury was described as a through and 
through type of shrapnel wound. He had always had somewhat of 
a weak grip since that time but it had not been functionally 
significant in recent years. The examiner indicated that the 
veteran said that his arm did not hurt him, although when the 
veteran laid on it, it "bothered" him.

Clinical examination revealed that the veteran had full range 
of motion of the elbow, shoulder and wrist. He had a tremor 
bilaterally, associated with old age. Examination of the 
strength of the right elbow revealed good strength against 
resistance and extension and flexion. The examiner 
specifically noted that the veteran had full pronation and 
supination of the elbow.

The examiner could not see a through and through scar from 
the lower arm wound. The veteran had good grip strength, 
bilaterally. He had no weakness of any of the fingers and 
could oppose his thumb to all of his fingers and had no 
flexion deformities or abnormal angulation of the fingers. He 
also had full range of motion of the wrist. The examiner also 
indicated that the veteran did not have any functional 
disability either subjectively or objectively. It was also 
noted by the examiner that the veteran could do any activity 
he wished with his right arm but could not with his left arm.

In the June 2006 Joint Motion to Vacate the August 2005 Board 
decision that denied the veteran's claim, the parties argued 
that the July 2003 VA examination report was not adequate in 
compliance with 38 U.S.C.A. § 5103A(d). The parties stated 
that the veteran's original injury was sustained in his upper 
right arm, whereas the VA examiner reported that the 
veteran's injury was to the lower right arm and the examiner 
noted that he could not see the through and through scar of 
the lower arm wound. The parties argued that based on this 
discrepancy, it was apparent that the examiner had not 
reviewed the veteran's claims file. Therefore, the parties 
stated that the veteran's claim should be remanded for a new 
VA examination, wherein the examiner reviewed the veteran's 
complete claims file prior to conducting the examination.

In a June 2007 remand, the Board remanded the claim on appeal 
to the RO to afford the veteran a new VA examination. In 
January 2008, the RO notified the veteran that he would be 
scheduled for a new VA examination and that if he failed to 
report to the examination without good cause, his claim might 
be denied. The RO scheduled the veteran for a VA examination; 
however, the record indicates that the veteran failed to 
report to the examination. 

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (2007) as 
appropriate. 38 C.F.R. § 3.655(a) (2007). When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied. 38 
C.F.R. § 3.655(b) (2007).

As the veteran failed to report to his February 2008 VA 
examination, and the claim is one for an increased rating, 
the veteran's claim must be denied. 38 C.F.R. § 3.655(b). The 
January 2008 notification letter to the veteran that he was 
to be scheduled for a VA examination was not noted to have 
been returned as undeliverable. Therefore, the law presumes 
the veteran received the notice, in the absence of clear 
evidence to the contrary. See Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992). It is 
therefore presumed that the letter was received by the 
veteran at his last and most recent address of record.

Regarding the veteran's most recent address of record, the 
claims file includes statements from the veteran wherein he 
has cited his address as being located on [remanded] 
(February 2003 claim), [remanded] (May 2003 statement 
and August 2003 NOD), and [remanded] (September 2007 
statement). Therefore, the veteran has not been clear as to 
the correct spelling of his address. The record indicates 
that the RO has used the spelling of the veteran's address as 
shown in his May 2003 statement and August 2003 NOD to send 
all notification letters. As these letters have not been 
returned as undeliverable, the presumption of regularity 
attaches and the veteran is presumed to have received the 
letters. See YT, 9 Vet. App. at 199.

Further, in the February 2008 SSOC, the RO informed the 
veteran and his attorney that his claim continued to be 
denied because he failed to report to his VA examination. In 
her March 2008 response to the February 2008 SSOC, the 
veteran's attorney did not argue that the veteran had not 
received notice of the February 2008 VA examination. In 
contrast, she stated that the veteran's case had been stated 
completely and requested review from the Board 
"immediately."

The veteran failed to report for the February 2008 VA 
examination and the information expected from this 
examination was needed to determine the current severity and 
manifestations of the veteran's residuals of a shrapnel wound 
of the right arm (major); however, an examination showing 
current severity of the disability has not been conducted. 
Moreover, the veteran has argued that the July 2003 VA 
examination is not adequate for rating purposes. Therefore, 
that examination cannot be used to rate the veteran's 
disability.

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim. In this case, the veteran has 
not cooperated with VA's efforts to obtain medical evidence 
necessary to evaluate the severity and manifestations of the 
right arm disability at issue on appeal.

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655 (2007). When the law is 
dispositive, the Board has no alternative but to deny the 
appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated. The 
veteran may, however, reopen his claim for an increased 
rating for his residuals of a shrapnel wound of the right arm 
(major) at any time in the future should he become willing to 
appear for a VA examination.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel wound of the right arm (major) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


